Citation Nr: 0820723	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  05-14 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for loss of vision in 
the left eye, to include anisometropia (unequal refractive 
power of the eyes).

4.  Entitlement to service connection for glaucoma of the 
left eye.


REPRESENTATION

Veteran represented by:	Nebraska Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant/veteran
ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to July 
1982.

This matter is before the Board of Veterans' Appeals (Board) 
from decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska, which, among other 
things, denied the benefits sought.

The veteran appeared before the undersigned at a hearing at 
the RO in July 2006. Unfortunately, a transcript of the 
hearing could not be produced.  The Board apprised the 
veteran of this and offered him the opportunity to schedule 
another Board hearing. The second hearing was held via video 
conference in March 2007 and a transcript of the hearing is 
of record and has been reviewed.

In May 2007, the Board denied the veteran's service 
connection claims for bilateral hearing loss, tinnitus, loss 
of vision in the left eye, to include anisometropia, and 
glaucoma of the left eye.  The Board also denied basic 
eligibility for entitlement to nonservice-connected pension 
benefits.  The veteran filed a timely appeal of that decision 
to the United States Court of Appeals for Veterans Claims 
(Court). While the case was pending at the Court, the VA 
Office of General Counsel and the veteran's representative 
filed a Joint Motion for Partial Remand, received in May 
2008, requesting that the Court vacate the Board's May 2007 
denial of service connection for bilateral hearing loss, 
tinnitus, loss of vision in the left eye, to include 
anisometropia, and glaucoma of the left eye, and remand the 
claims for further development.  In May 2008, the Court 
granted the motion and vacated the May 2007 denials of 
service connection for bilateral hearing loss, tinnitus, loss 
of vision in the left eye, to include anisometropia, and 
glaucoma of the left eye.  Those issues were remanded to the 
Board for readjudication consistent with the joint motion.  
It was also noted that the veteran abandoned his claim of 
entitlement to non service-connected pension benefits, and 
thus that portion of the May 2007 decision has not been 
disturbed. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking service connection for bilateral 
hearing loss, tinnitus, loss of vision in the left eye, to 
include anisometropia, and glaucoma of the left eye.  
Pursuant to the May 2008 Joint Motion for Partial Remand, and 
the Court Order, further development is required.

First, the Joint Motion for Partial Remand indicated that VA 
did not comply with its duty to assist because the veteran 
was entitled to a medical nexus opinion as to whether his 
loss of vision and/or glaucoma of the left eye were possibly 
connected to his active military service.  It was noted that 
the record contains evidence of a current left eye 
disability, and a March 1981 service medical record reflects 
that the veteran was prescribed military glasses in order to 
correct his left eye visual acuity problem.  Thus, in 
consideration of the May 2008 Joint Motion, the Board finds 
that a medical examination is necessary in order to ascertain 
the etiology of the veteran's left eye disability, variously 
diagnosed. 

Second, the Joint Motion for Partial Remand suggested that 
the January 19, 2005 VA hearing examination was not adequate 
for rating purposes.  In this regard, the record shows that 
some of the veteran's VA medical evidence, specifically 
records from Creighton University Medical Center and the 
Omaha VAMC, were not associated with the claims folder until 
after January 26, 2005.  Consequently, the January 19, 2005 
VA examiner did not have access to the Creighton and Omaha 
treatment records, which appear to be relevant to the service 
connection claims for bilateral hearing loss and tinnitus.  
On remand, the Board finds that the VA examiner should have 
an opportunity to review the entire claims folder and then 
provide an opinion as to the etiology of the veteran's 
bilateral hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  If available, the claims folder 
should be transferred to the examiner who 
conducted the January 2005 hearing 
examination.  The examiner is 
specifically requested to review the 
entire claims folder, to include the 
records from Creighton University Medical 
Center and Omaha VAMC associated with the 
claims folder after the January 2005 
hearing examination, and render an 
opinion as to whether there is a 50 
percent probability or greater that the 
veteran's current bilateral hearing loss 
and tinnitus are related to his active 
military service.  The examiner should 
specifically comment on the service 
medical records and the veteran's 
complaints of in-service exposure to loud 
noise from artillery and explosions.  A 
complete rationale must be provided for 
each opinion rendered.

If the January 2005 examiner is no longer 
available, or if the examiner determines 
that another examination would be 
helpful, the veteran should be scheduled 
for a new examination to determine the 
nature and etiology of the veteran's 
complaints of hearing loss and tinnitus.  
The examiner is specifically requested to 
review the entire claims folder, to 
include the records from Creighton 
University Medical Center and Omaha VAMC 
as well as the January 2005 examination 
report, and render an opinion as to 
whether there is a 50 percent probability 
or greater that the veteran's current 
bilateral hearing loss and tinnitus are 
related to his active military service.  
The examiner should specifically comment 
on the service medical records and the 
veteran's complaints of in-service 
exposure to loud noise from artillery and 
explosions.  A complete rationale must be 
provided for each opinion rendered.

2.  The veteran should be afforded an eye 
examination in order to ascertain the 
nature and etiology of all currently 
diagnosed left eye disabilities.  The 
examiner should review the entire claims 
folder, to include treatment notes from 
Creighton University Medical Center, and 
Omaha VAMC, and render all appropriate 
diagnoses.  For each diagnosed 
disability, the examiner should provide 
an opinion as to whether there is a 50 
percent probability or greater that the 
disability began during service or as a 
consequence of service.  The examiner 
should reconcile any opinion with a March 
1981 service medical record reflecting 
that the veteran was prescribed military 
glasses in order to correct his left eye 
visual acuity problem.  A complete 
rationale must be provided for each 
opinion rendered.

3.  Upon completion of the above-
requested development, readjudicate the 
veteran's service connection claims for 
bilateral hearing loss, tinnitus, loss of 
vision in the left eye, to include 
anisometropia, and glaucoma of the left 
eye.  All applicable laws and regulations 
should be considered.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and given the opportunity to 
respond thereto.


Thereafter, the case should be returned to the Board if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

